EXHIBIT 10.1
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT


This Amended and Restated Employment Agreement (this “Agreement”) is entered
into this 10th day of October, 2011 by and between Far East Energy Corporation,
a Nevada corporation (the “Company”), and Michael R. McElwrath (“Executive”).


WHEREAS, Executive presently serves as a Director and the Chief Executive
Officer of the Company; and


WHEREAS, the Company and Executive previously entered into an Employment
Agreement dated as of October 13, 2003 and subsequently amended (the “Prior
Agreement”) setting forth the terms of Executive’s employment, including the
grant of options to purchase shares of Common Stock of the Company; and


WHEREAS, the Company and Executive desire to amend and restate the Prior
Agreement as hereinafter provided; and


WHEREAS, the Company wishes to assure itself of the services of Executive for
the period provided in this Agreement, and Executive is willing to perform
services for the Company for such period, upon the terms and conditions
hereinafter provided.


NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
parties hereto hereby agree as follows:


1.           Term.  The term of employment under this Agreement commenced and
has been effective since October 13, 2003, and shall terminate on October 13,
2014, unless sooner terminated in accordance with the terms hereof (the
“Term”).  In addition, upon mutual agreement of the Company and Executive, this
Agreement may be extended on the same terms and conditions for such period as
the parties may agree.


2.           Employment; Duties. During the Term, Executive shall be employed by
the Company, and Executive shall serve, as the Company’s Chief Executive Officer
(“CEO”) and shall report directly and solely to the Company’s Board of Directors
(the “Board”).  As Chief Executive Officer, Executive will, subject to the
supervision and direction of the Board, be responsible for (a) developing and
implementing goals, operating plans, policies and objectives for the Company;
(b) establishing the organizational structure for the Company and delegating
authority to subordinates as necessary; (c) representing the Company to the
financial community, customers, government agencies, stockholders and the
public; (d) directing and managing the day-to-day operations and affairs of the
Company; (e) performing the duties and responsibilities customarily expected to
be performed by the chief executive officer of a publicly reporting business
entity; and (f) performing such other duties and functions as are reasonably
required and/or as may be reasonably prescribed by the Board from time to
time.  During the Term, the Company agrees to nominate Executive for election to
the Board at each annual meeting of the stockholders of the Company called for
the purpose of electing directors of the Company.


3.           Compensation; Benefits. During the Term, Executive shall receive an
annual base salary of not less than $225,000 on or before December 31, 2004, not
less than $236,250 on or after January 1, 2005, not less than $330,750 on or
after January 1, 2008 and not less than $396,900 on or after February 16, 2011,
payable in equal semi-monthly installments (the “Base Salary”). In addition to
the Base Salary, during the Term, Executive shall be eligible to receive
performance bonuses payable between January 1st and April 13th of each year,
with the performance criteria to be established by the Compensation Committee of
the Board (the “Compensation Committee”) in discussions with Executive (each a
“Bonus”). The performance criteria for the Bonus shall be established and
delivered in writing to Executive no later than the first business day of the
applicable calendar year.  At least annually, but no later than March 1st of
each year, the Compensation Committee shall review the Base Salary, Bonus and
other compensation of Executive based upon performance and other factors deemed
appropriate by the Compensation Committee and make such increases, supplemental
bonus payments, or other incentive awards as it deems fit.   Notwithstanding the
foregoing, in no event will the Base Salary ever be reduced.  In addition to the
Base Salary, any Bonus and other compensation described in this Section 3,
Executive shall be entitled to receive any benefits and fringes (whether
subsidized in part, or paid for in full by the Company) including, but not
limited to, medical, dental, life and disability insurance, and 401(k) Savings
and Retirement Plan which the Company now or in the future pays or subsidizes
for any of its professional/technical or management employees, or employees in
the same class as Executive.  Executive shall be entitled to vacation in
accordance with the Company’s vacation policy as such is in effect from time to
time.
 
 
 

--------------------------------------------------------------------------------

 


4.           Termination.


(a)           Death. The Term and Executive’s employment hereunder shall
terminate upon Executive’s death.


(b)           Disability. In the event Executive incurs a Disability for a
continuous period exceeding 12 weeks, the Company may, at its election,
terminate the Term and Executive’s employment by giving Executive a notice of
termination as provided in Section 4(e). The term “Disability” as used in this
Agreement shall mean the inability of Executive to substantially perform his
duties under this Agreement, as a result of a physical or mental illness or
personal injury he has incurred, as determined by an independent physician
selected with the approval of the Company and Executive.


(c)           Cause. The Company may terminate this Agreement and the Term and
discharge Executive for Cause by giving Executive a notice of termination as
provided in Section 4(e). “Cause” shall mean:


(i)           Executive’s gross and willful misappropriation or theft of the
Company’s or any of its subsidiary’s funds or property;
 
(ii)          Executive’s conviction of, or plea of guilty or nolo contendere
to, any felony or crime involving dishonesty or moral turpitude; or
 
(iii)         Executive’s complete and total abandonment of his duties hereunder
for a period of 30 consecutive days (other than for reason of Disability);
provided that the Company shall have given notice to Executive of the conduct
and circumstances constituting “Cause” under this clause (iii) and Executive
shall have failed to correct such conduct or circumstances within 30 days
thereafter.
 
(d)           Good Reason.  Executive may terminate his employment and the Term
at any time for Good Reason by giving written notice as provided in Section
4(e), which shall set forth in reasonable detail the facts and circumstances
constituting Good Reason.  Notwithstanding the foregoing to the contrary, for
the termination of employment to be for Good Reason Executive’s termination of
employment must occur within two years following the initial existence of one or
more of the Good Reason conditions enumerated below.  “Good Reason” shall mean
the occurrence of any of the following during the Term without Executive’s
consent and, in the case of clauses (i)(A), (iii), (iv), (vii), (viii) and (ix)
of this Section 4(d), without the same being corrected within 30 days after the
Company being given notice thereof:


(i)           (A) the Company reduces Executive’s title or materially reduces
Executive’s authority, duties or responsibilities under Section 2, (B) Executive
is not nominated and elected as a member of the Board at any meeting of the
stockholders called for the purpose of electing directors of the Company or (C)
Executive is removed as a member of the Board by the action of the Board or the
stockholders of the Company (in each case, other than for Cause, death or
Disability);
 
 
2

--------------------------------------------------------------------------------

 
 
(ii)           the Company requires that Executive report to a corporate officer
or employee or any other person or entity instead of reporting directly to the
Board;
 
(iii)          the Company materially reduces Executive’s authority over the
budget over which Executive retains authority;
 
(iv)          the Company fails to timely pay any regular semi-monthly
installment of Base Salary to Executive;
 
(v)           the Company reduces Executive’s Base Salary;
 
(vi)          the Company materially changes the geographic location of the
performance of Executive’s duties;
 
(vii)         the Company breaches Section 10;
 
(viii)        the refusal to assume this Agreement by any successor or assign of
the Company as provided in Section 11; or
 
(ix)           any other action or inaction that constitutes a material breach
by the Company of this Agreement.


(e)           Notice of Termination. Any termination of this Agreement by the
Company (other than for Cause under Section 4(c) or by reason of death) or by
Executive shall be communicated in writing to the other party at least 30 days
before the date on which such termination is proposed to take effect, and any
termination of this Agreement by Executive for Good Reason shall be communicated
in writing to the Company within 90 days after Executive first becoming aware of
the occurrence of the applicable Good Reason condition or conditions.  Any
termination of this Agreement by the Company for Cause under Section 4(c) shall
be communicated in writing to Executive and such termination shall be effective
immediately upon such notice.  With respect to any termination of this Agreement
by the Company for Cause or by Executive for Good Reason, such notice shall set
forth in detail the facts and circumstances alleged to provide a basis for such
termination.  Notwithstanding the foregoing, (i) if this Agreement is being
terminated by Executive for Good Reason, with respect to the matters for which a
“cure” period is provided in Section 4(d) above, the Company shall have 30 days
during which it may remedy the Good Reason condition or conditions set forth in
the notice, and the date of the termination shall not be earlier than the date
ending on the 30th day of such “cure” period, or, if sooner, the date the
Company notifies Executive in writing that it will not make a correction, and
(ii) if this Agreement is being terminated by the Company for Cause in
accordance with Section 4(c)(iii) above, Executive shall have 30 days during
which he may remedy the Cause condition or conditions set forth in the notice,
and the date of the termination shall not be earlier than the date ending on the
30th day of such “cure” period, or, if sooner, the date Executive notifies the
Company in writing that he will not make a correction.
 
 
3

--------------------------------------------------------------------------------

 
 
5.           Payments Upon Termination.


(a)           Death or Disability. If Executive’s employment shall be terminated
by reason of death or Disability:


(i)           the Company shall pay Executive’s estate or Executive the portion
of the Base Salary which would have been payable to Executive through the date
his employment is terminated; plus, any other amounts earned, accrued or owing
as of the date of death or Disability of Executive but not yet paid to Executive
under Section 3; and
 
(ii)          all options granted to Executive under this Agreement or otherwise
shall be immediately and fully vested and exercisable; and
 
(iii)         all restrictions on restricted stock awarded to Executive under
this Agreement or otherwise shall be removed and the rights to such stock shall
be immediately vested.


Within three years following Executive’s termination of employment by reason of
death or Disability, Executive or Executive’s estate, heirs, executors,
administrators, or personal or legal representatives, as the case may be, shall
be entitled to exercise all options granted to him that are vested and
exercisable pursuant to this Agreement or otherwise and all such options not
exercised within such three year period shall be forfeited; provided, however,
that in no event shall the option be exercisable after its original expiration
date.  In the event of the death or Disability of Executive, then any payment
due under this Section 5(a) shall be made to Executive’s estate, heirs,
executors, administrators, or personal or legal representatives, as the case may
be.


(b)           Cause and Voluntary Termination. If Executive’s employment shall
be terminated for Cause or Executive terminates his employment (other than for
Good Reason, death or Disability), then without waiving any rights or remedies
by reason thereof:


(i)           the Company shall pay Executive his Base Salary and all amounts
actually earned, accrued or owing as of the date of termination but not yet paid
to Executive under Section 3 through the date of termination; and


(ii)          Executive shall be entitled to exercise all options granted to him
under this Agreement or otherwise to the extent vested and exercisable at the
date of termination of Executive’s employment; and


(iii)         except as otherwise provided in this subsection (b) or as set
forth in Section 13, the Company shall have no further obligations to Executive
under this Agreement.


Within three months following Executive’s termination of employment for Cause or
due to voluntary termination other than for Good Reason, death or Disability,
Executive or Executive’s estate, heirs, executors, administrators, or personal
or legal representatives, as the case may be, shall be entitled to exercise all
options granted to him that are vested and exercisable pursuant to this
Agreement or otherwise and all such options not exercised within such three
month period shall be forfeited; provided, however, that in no event shall the
option be exercisable after its original expiration date. All options and
restricted stock that are not vested and exercisable pursuant to this Agreement
or otherwise as of the date of Executive’s termination of employment shall be
forfeited.
 
 
4

--------------------------------------------------------------------------------

 
 
(c)           Other Than Cause. If Executive’s employment is terminated by the
Company (other than as a result of death, Disability or Cause as specified in
Section 4(a), (b) or (c) above) or is terminated by Executive for Good Reason,
and such termination constitutes a “separation from service” within the meaning
of Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”),
and the Treasury Regulations and applicable guidance issued thereunder (“Section
409A”), Executive shall be entitled to the following:


(i)           a lump sum payment in an amount equal to the product of (A) the
Base Salary and Bonus to which Executive was entitled under this Agreement
during the immediately preceding twelve month period ending on the date of
termination of employment, multiplied by (B) two; provided that if Executive’s
termination of employment by the Company or Executive is “in connection with a
Change of Control” (as defined in Section 6), such payment shall be equal to the
product of (A) the Base Salary and Bonus to which Executive was entitled under
this Agreement during the immediately preceding twelve month period ending on
the date of termination of employment, multiplied by (B) 2.99;
 
(ii)          all amounts earned, accrued or owing through the date his
employment is terminated but not yet paid to Executive under Section 3;
 
(iii)         continued participation in the medical and dental insurance plans
available to the Company executives in which Executive was participating on the
date of termination (or any successor plans) until the earliest of:


(A)           the second anniversary of the date of Executive’s termination of
employment, provided that if Executive’s termination of employment by the
Company or Executive is in connection with a Change of Control, then Executive
shall be entitled to continue to participate in such medical and dental
insurance plans until the third anniversary of the date of Executive’s
termination of employment;
 
(B)           the date this Agreement would have expired but for the occurrence
of the termination; or
 
(C)           the date, or dates, Executive receives coverage and benefits under
the medical and dental insurance plans of a subsequent employer (such coverages
and benefits to be determined on a coverage-by-coverage, or benefit-by-benefit,
basis);


provided that if Executive is precluded from continuing his participation in any
medical or dental insurance plan as provided in this clause (iii), the Company
shall provide him with similar benefits provided under the plan in which he is
unable to participate for the period specified in this clause (iii).


(iv)         Executive shall be entitled to exercise all options granted to him
to the extent vested and exercisable at the date of termination of Executive’s
employment; provided that if Executive’s termination of employment by the
Company or Executive is in connection with a Change of Control, then all options
granted to Executive shall be immediately and fully vested and exercisable as of
the date of termination; and


(v)          if Executive’s termination of employment by the Company or
Executive is in connection with a Change of Control, then all restrictions on
restricted stock awarded to Executive shall be removed and all rights to such
stock vested as of the date of termination.


The payment of the lump sum amount under Section 5(c)(i) shall be made on the
10th day following Executive’s employment termination date; provided that,
notwithstanding the foregoing, to the extent any payment under this Section 5(c)
is “nonqualified deferred compensation” (within the meaning of Section 409A) and
Executive is considered a “specified employee” of the Company (within the
meaning of Section 409A), then such payment shall be made on the earlier of
Executive’s death or the date that is six months and one (1) day following the
date of Executive’s separation from service (within the meaning of Section
409A). Within three years following Executive’s termination of employment by the
Company (other than as a result of death, Disability or Cause) or by Executive
for Good Reason, Executive or Executive’s estate, heirs, executors,
administrators, or personal or legal representatives, as the case may be, shall
be entitled to exercise all options granted to him that are vested and
exercisable pursuant to this Agreement or otherwise, and all such options not
exercised within such three year period shall be forfeited; provided, however,
that in no event shall the option be exercisable after its original expiration
date.  All options and restricted stock that are not vested and exercisable
pursuant to this Agreement or otherwise as of the date of, or as a result of,
Executive’s termination of employment shall be forfeited.  In the event of the
death or Disability of Executive, then any payment due under this Section 5(c)
shall be made to Executive’s estate, heirs, executors, administrators, or
personal or legal representatives, as the case may be.
 
 
5

--------------------------------------------------------------------------------

 


6.           Change of Control.


(a)           For purposes of this Agreement, a “Change of Control” shall mean:


(i)           the acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)), (a “Person”) of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of more than forty
percent (40%) of the combined voting power of the then-outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
the following acquisitions shall not constitute a Change of Control: (A) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company, (B) any
acquisition by Executive, by any group of persons consisting of relatives within
the second degree of consanguinity or affinity of Executive or by any affiliate
of Executive or (C) any acquisition by an entity pursuant to a reorganization,
merger or consolidation, unless such reorganization, merger or consolidation
constitutes a Change of Control under clause (ii) of this Section 6(a);


(ii)           the consummation of a reorganization, merger or consolidation,
unless following such reorganization, merger or consolidation sixty percent
(60%) or more of the combined voting power of the then-outstanding voting
securities of the entity resulting from such reorganization, merger or
consolidation entitled to vote generally in the election of directors is then
beneficially owned, directly or indirectly, by all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Company Voting Securities immediately prior to such reorganization,
merger or consolidation;


(iii)           the (A) approval by the stockholders of the Company of a
complete liquidation or dissolution of the Company or (B) sale or other
disposition (in one transaction or a series of related transactions) of more
than 40% all of the assets of the Company and its subsidiaries on a consolidated
basis, unless the successor entity existing immediately after such sale or
disposition is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Voting Securities immediately
prior to such sale or disposition;


(iv)           the individuals who, as of October 10, 2011, constitute the Board
(the “Incumbent Board”) ceasing for any reason to constitute at least a majority
of the Board; provided, however, that any individual becoming a director
subsequent to such date whose election, or nomination for election by the
Company’s stockholders, was approved by a vote of at least a majority of the
directors then constituting the Incumbent Board shall be considered as though
such individual were a member of the Incumbent Board; provided further that in
no event shall any such individual be deemed to be a member of the Incumbent
Board, whether or not previously or currently a member of the Incumbent Board,
if such individual’s assumption of office occurs, directly or indirectly, as a
result of either an actual or threatened election contest subject to Regulation
14A promulgated under the Exchange Act or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or
 
 
6

--------------------------------------------------------------------------------

 


(v)           the Board adopts a resolution to the effect that, for purposes
hereof, a Change of Control has occurred.


(b)           For purposes of this Agreement, a termination of employment shall
be “in connection with a Change of Control” if (i) such termination shall have
occurred upon, or within 24 months following, the consummation of a Change of
Control or (ii) it is reasonably demonstrated by Executive that such termination
of employment (A) was at the request of a third party who has taken steps
reasonably calculated to effect a Change of Control or (B) otherwise arose in
connection with or anticipation of a Change of Control and if the Change of
Control is consummated.


7.           Registration. The Company has previously caused, or shall cause,
the shares of Common Stock of the Company subject to all options to purchase
Common Stock of the Company granted for compensatory reasons to Executive (the
“Option Shares”) to be covered by an effective registration statement on Form
S-8 (or any successor form) no later than 60 days following written request of
Executive.  The Company shall use reasonable efforts to cause all such Option
Shares to be listed or included on each national securities exchange, if any, on
which the other outstanding shares of Common Stock of the Company are then
listed. The Company will pay all of the filing fees, listing fees and other
registration expenses associated with the registration of the Option Shares.


8.           Gross-ups.


(a)           Notwithstanding any other provision in this Agreement to the
contrary, and except as set forth below, in the event it shall be determined
under the provisions of this Section 8 hereof that any payment or distribution
by the Company, or by any successor or affiliate of the Company (the “Payor”),
to or for the benefit of Executive (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise, including
without limitation any other Agreement, arrangement or agreement with such
Payor, and including a determination (i) with regard to the value of any
accelerated vesting of options or stock awards or other forms of compensation,
if such vesting occurs in connection with a Change of Control; but (ii) without
regard to any additional payments required or calculated under this Section 8)
(a “Payment”), would be subject to the excise tax imposed by Section 4999 of the
Code (or any successor provision of the Code), or any interest or penalties are
incurred by Executive with respect to such excise tax (such excise tax and any
such interest and penalties, are hereinafter collectively referred to as the
“Excise Tax”), then Executive shall be entitled to receive an additional payment
(a “Gross-Up Payment”) (which is itself payable subject to applicable tax
withholdings). This Gross-Up Payment shall be equal to an amount such that
Executive retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payments after paying all applicable federal, state and local
income taxes, FICA and social security taxes owed with respect to such payment.
The Company’s obligation to make Gross-Up Payments under this Section 8 shall
not be conditioned upon Executive’s termination of employment in connection with
a Change of Control. For purposes of determining the amount of the Gross-Up
Payment, Executive shall be deemed to pay federal income taxes at the highest
marginal rate of federal income taxation in the calendar year in which the
Gross-Up Payment is to be made, and state and local income taxes at the highest
marginal rate of taxation in either the state and locality of Executive’s place
of employment at the time of the Change of Control or in the state and locality
of Executive’s residence at the time or times of payment, as applicable, net of
the maximum reduction in federal income taxes that could be obtained from the
deduction of the state and local taxes.
 
 
7

--------------------------------------------------------------------------------

 


(b)           Notwithstanding the foregoing provisions of this Section 8, if it
shall be determined that Executive is entitled to a Gross-up Payment, but that
the Payments are less than $10,000 more than the greatest amount (the “Reduced
Amount”) that could be paid to Executive such that the receipt of the Payment
would not give rise to any Excise Tax, then no Gross-Up Payment shall be made to
Executive, and the Payment, in the aggregate, shall be reduced to the Reduced
Amount, minus $100. The reduction of the amounts payable hereunder, if
applicable, shall be made by reducing the payments under Section 5(c) hereof,
but in any event shall be made in such a manner as to maximize the value of all
Payments actually made to Executive. Such reduction of the amounts payable
hereunder shall be made in the following order: first by reducing or eliminating
the portion of the Payments that is payable in cash, including by reducing or
eliminating payments under Section 5(c)(i), second by reducing or eliminating
the portion of the Payments that is not payable in cash (other than Payments as
to which Treasury Regulations Section 1.280G-1 Q/A – 24(c) (or any successor
provision thereto) applies (“Q/A-24(c) Payments”)), and third by reducing or
eliminating Q/A-24(c) Payments (including by reducing or eliminating the
acceleration of any equity awards).  In the event that any Q/A-24(c) Payment is
to be reduced, such Q/A-24(c) Payment shall be reduced or cancelled in the
reverse order of the date of grant of the awards.  For purposes of reducing the
Payments to the Reduced Amount, only amounts payable under the Agreement (and no
other Payments) shall be reduced. If the reduction of amounts payable under this
Agreement would not result in the payment of the Reduced Amount, no amounts
payable under this Agreement shall be reduced.


(c)           The Company shall provide written notice to Executive with respect
to each Payment promptly after it occurs, setting forth the nature of such
Payment. Subject to the provisions of this Section 8, all determinations
required to be made under this Section 8, including whether and when a Gross-Up
Payment is required and the amount of such Gross-Up Payment and the assumptions
to be utilized in arriving at such determination, shall be made by a law firm or
public accounting firm selected among those regularly consulted by the Company
during the twelve-month period immediately prior to the Change of Control
regarding federal income tax matters (the “Firm”). Within 15 days after the Firm
has been notified by Executive or the Company that a Payment has occurred, such
Firm shall provide reasonably detailed supporting calculations with respect to
such Payment both to the Company and Executive. All fees and expenses of the
Firm shall be borne solely by the Company. Any Gross-Up Payment, as determined
pursuant to this Section 8, shall be paid by the Company to Executive within 30
days of the receipt of the Firm’s determination. Any determination by the Firm
shall be binding upon the Company and Executive.  Notwithstanding anything in
this Section 8 to the contrary, to the extent any payment under this Section 8
is “nonqualified deferred compensation” (within the meaning of Section 409A) and
Executive is considered a “specified employee” of the Company (within the
meaning of Section 409A), then such payment shall be made on the earlier of
Executive’s death or the date that is six months and one day following the date
of Executive’s separation from service (within the meaning of Section
409A).  Any payments made pursuant to this Section 8 shall be made in accordance
with Treas. Reg. Section 1.409A-3(i)(1)(v).


9.           Indemnification.


(a)           The Company shall indemnify and hold Executive harmless to the
maximum extent permitted by law against judgments, fines, amounts paid in
settlement and reasonable expenses, including attorneys fees incurred by
Executive, in connection with the defense of, or as a result of, any action or
proceeding (or any appeal from any action or proceeding) in which Executive is
made or is threatened to be made a party by reason of the fact that Executive is
or was an officer or director of the Company, regardless of whether such action
or proceeding is one brought by or in the right of the Company, to procure a
judgment in its favor (or other than by or in the right of the Company).
 
 
8

--------------------------------------------------------------------------------

 


(b)           Notwithstanding anything in the Company’s Articles of
Incorporation, the by-laws or this Agreement to the contrary, if so requested by
Executive, the Company shall advance any and all Expenses (as defined below) to
Executive (“Expense Advance”), within 15 days following the date of such request
and the receipt of a written undertaking by or on behalf of Executive to repay
such Expense Advance if a judgment or other final adjudication adverse to
Executive (as to which all rights of appeal therefrom have been exhausted or
lapsed) establishes that Executive, with respect to such Claim (as defined
below), is not eligible for indemnification. “Expenses” shall include attorneys’
fees and all other costs, charges and expenses paid or incurred in connection
with investigating, defending, being a witness in or participating in (including
on appeal), or preparing to defend, be a witness in or participate in any Claim
relating to any indemnifiable event. A “Claim” shall include any threatened,
pending or completed action, suit or proceeding and any appeal thereof, whether
civil, criminal, administrative or investigative or other, including without
limitation, an action by or in the right of any other corporation of any type or
kind, domestic or foreign, or any partnership, joint venture, trust, employee
benefit plan or other enterprise, whether predicated on foreign, federal, state
or local law and whether formal or informal.


10.           Insurance. The Company represents and warrants that (a) Executive
shall be and continue to be covered and insured up to the maximum limits
provided by all insurance which the Company maintains to indemnify its directors
and officers (and to indemnify the corporation for any obligations which it
incurs as a result of its undertaking to indemnify its officers and directors)
and (b) the Company will use its best efforts to maintain such insurance, in an
amount not less than $5,000,000, in effect throughout the Term.


11.           Binding Agreement; Successors and Assigns. This Agreement shall be
binding upon and inure to the benefit of Executive and the Company and their
respective heirs, legal representatives and permitted successors and assigns. If
the Company shall at any time be merged or consolidated into or with any other
entity, the provisions of this Agreement shall survive any such transaction and
shall be binding on and inure to the benefit and responsibility of the entity
resulting from such merger or consolidation (and this provision shall apply in
the event of any subsequent merger or consolidation), and the Company, upon the
occasion of the above-described transaction, shall include in the appropriate
agreements the obligation that the payments herein agreed to be paid to or for
the benefit of Executive, his beneficiaries or estate, shall be paid and that
this Agreement shall be assumed.


12.           Dispute Resolution. Any controversy or claim arising with regard
to this Agreement shall be settled by expedited arbitration in accordance with
the provisions of the Texas Arbitration Act. The controversy or claim shall be
submitted to an arbitrator appointed by the presiding judge of the Harris
County, Texas Judicial District Court. The decision of the arbitrator shall be
final and binding upon the parties hereto and shall be delivered in writing
signed by the arbitrator to each of the parties hereto. Any appeal arising out
of the ruling of any arbitrator shall be determined in a court of competent
jurisdiction in Houston, Texas, or the federal court for Houston, Texas, and
each party waives any claim to have the matter heard in any other local, state,
or federal jurisdiction. The prevailing party in the arbitration proceeding or
in any appeal shall be entitled to recover attorney’s fees, court costs and all
related costs from the non-prevailing party. If the controversy or claim arises
with regard to any severance or separation payment required under Section 5 of
this Agreement and the arbitrator rules in favor of Executive with respect
thereto, then:


(a)           any award or sums due and owing to Executive under the terms of
this Agreement shall be increased by an amount equal to the product of one month
of Executive’s Base Salary in effect immediately prior to the termination of
this Agreement, multiplied by (i) if such award or sums is payable under Section
5(c), then the number of 30-day periods or part thereof that has elapsed after
the date ending six months after the date of Executive’s termination or
separation or (ii) otherwise, the number of 30-day periods or part thereof that
has elapsed after the date of Executive’s termination;


(b)           if the Company fails to comply with any such ruling of the
arbitrator, or if the Company unsuccessfully appeals any such ruling of the
arbitrator, then any award or sums due and owing to Executive under the terms of
this Agreement shall be increased by an amount equal to the product of one month
of Executive’s Base Salary in effect immediately prior to the termination of
this Agreement, multiplied by the number of 30-day periods or part thereof that
has elapsed after the date of the arbitrator’s initial decision or
determination; and
 
 
9

--------------------------------------------------------------------------------

 


(c)           If the arbitrator in such initial arbitration proceeding, or any
court in any appeal thereof determines that the Company acted in bad faith, or
frivolously, in claiming “Cause” as its reason for termination of this
Agreement, or in failing to offer to Executive the severance or separation
payment pursuant to Section 5 of this Agreement, then Executive shall be
entitled to receive and the Company shall be ordered to pay to Executive as a
penalty an amount equal to $100,000.00 in addition to the payments required
under Section 5 of this Agreement and any other amounts due under this
Agreement.


(d)           Any disputes subject to this Section 12 that relate to
compensation that is considered deferred compensation within the meaning of
Section 409A of the Code shall be initiated, and payments of such deferred
compensation shall be made, in accordance with Treas. Reg. Section 1.409A-3(g).


13.           Survivorship. The respective rights and obligations of the parties
hereunder shall survive any termination of this Agreement to the extent
necessary to the intended preservation of such rights and obligations and to the
extent that any performance is required following termination of this Agreement.
Without limiting the foregoing, Sections 5, 8 and 9 and Sections 11 through 22
shall expressly survive the termination of this Agreement.


14.           Nonassignability. Neither this Agreement nor any right or interest
hereunder shall be assignable by Executive, his beneficiaries, dependents or
legal representatives without the Company’s prior written consent; provided,
however, that nothing in this Section 14 shall preclude (a) Executive from
designating a beneficiary to receive any benefit payable hereunder upon his
death, or (b) the executors, administrators or other legal representatives of
Executive or his estate from assigning any rights hereunder to the person or
persons entitled thereto.


15.           Amendments to this Agreement. Except for increases in the Base
Salary, Bonus and other compensation made as provided in Section 3, this
Agreement may not be modified or amended except by an instrument in writing
signed by Executive and the Company. No increase in the Base Salary, Bonus or
other compensation made as provided in Section 3 will operate as a cancellation
or termination of this Agreement.


16.           Waiver. No term or condition of this Agreement shall be deemed to
have been waived, nor shall there be any estoppel against the enforcement of any
provision of this Agreement, except by written instrument of the party charged
with such waiver or estoppel. No such written waiver shall be deemed a
continuing waiver unless specifically stated therein, and each such waiver shall
operate only as to the specific term or condition waived and shall not
constitute a waiver of such term or condition for the future or as to any act
other than that specifically waived.


17.           Severability. If, for any reason, any provision of this Agreement
is held invalid, illegal or unenforceable such invalidity, illegality or
unenforceability shall not affect any other provision of this Agreement not held
so invalid, illegal or unenforceable, and each such other provision shall, to
the fullest extent consistent with law, continue in full force and effect. In
addition, if any provision of this Agreement shall be held invalid, illegal or
unenforceable in part, such invalidity, illegality or unenforceability shall in
no way affect the rest of such provision not held so invalid, illegal or
unenforceable and the rest of such provision, together with all other provisions
of this Agreement, shall, to the full extent consistent with law, continue in
full force and effect. If any provision or part thereof shall be held invalid,
illegal or unenforceable, to the fullest extent permitted by law, a provision or
part thereof shall be substituted therefor that is valid, legal and enforceable.
 
 
10

--------------------------------------------------------------------------------

 


18.           Notices. Any notice, request, or other communication required or
permitted pursuant to this Agreement shall be in writing and shall be deemed
duly given when received by the party to whom it shall be given or three days
after being mailed by certified, registered, or express mail, postage prepaid,
addressed as follows:


If to the Company:


Far East Energy Corporation
363 North Sam Houston Parkway East
Suite 380
Houston, Texas 77060

 
Attention: 
Chairman of Compensation Committee and

Corporate Secretary


If to Executive:


Michael R. McElwrath
7 Stargazer Place
The Woodlands, Texas 77381


or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.


19.           Headings. The headings of Sections are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.


20.           Governing Law. This Agreement has been executed and delivered in
the State of Texas, and its validity, interpretation, performance and
enforcement, and all disputes and controversies arising therefrom or related
thereto, shall be governed by the laws of Texas, without giving effect to any
principles of conflicts of law that would apply any other law.


21.           Withholding. All amounts paid pursuant to this Agreement shall be
subject to withholding for taxes (federal, state, local or otherwise) to the
extent required by applicable law.


22.           Counterparts. This Agreement may be executed in counterparts, each
of which, when taken together, shall constitute one original Agreement.


23.           Amendment and Restatement. This Agreement constitutes an
amendment, modification and restatement of the Prior Agreement. This Agreement
contains the entire understanding between the parties hereto and supersedes any
prior employment agreement between the Company or any predecessor of the Company
and Executive, including the Prior Agreement, except that this Agreement shall
not affect or operate to reduce any benefit or compensation inuring to Executive
of a kind elsewhere provided and not expressly provided for in this Agreement.
In the event of any conflict between the terms and conditions of this Agreement,
on the one hand, and the terms and conditions of any option agreement,
restricted stock or other equity award agreement with Executive or any equity
plan of the Company, on the other hand, with respect to the exercise of any
option, restricted stock or other equity award granted or awarded by the Company
to Executive, the effect of a Change of Control or the vesting of such options,
restricted stock or other equity award upon or following a Change of Control,
the terms and conditions of this Agreement shall control.
 
 
11

--------------------------------------------------------------------------------

 


25.           Compliance with Section 409A.  It is the intent of this Agreement
that no payment to Executive shall result in “nonqualified deferred
compensation” within the meaning of Section 409A.  However, if all or a portion
of the payments set forth in this Agreement meet the definition of nonqualified
deferred compensation, the Company intends that such payments be made in a
manner that complies with Section 409A.  The Company shall be entitled to take
reasonable steps to fulfill this intent, including, but not limited to, making
any amendments to this Agreement as may be necessary to comply with the
provisions of Section 409A, in each case, without the consent of
Executive.  Notwithstanding the foregoing, the Company does not make any
representation that the benefits provided under this Agreement will be exempt
from Section 409A and makes no undertakings to preclude Section 409A from
applying to the benefits provided under this Agreement.  In addition, a delay of
payment shall not, in and of itself, constitute a violation of the deferral or
distribution requirements of Section 409A or a breach of this Agreement if,
based on the Company’s reasonable understanding, such payment would limit the
ability of the Company to take a deduction under Section 162(m) of the Code;
provided that payment shall be made at the earliest date at which the Company
reasonably anticipates that the deduction of the payment amount will not be
limited by application of Section 162(m) of the Code or by the end of the
calendar year in which Executive terminates employment.


For purposes of applying the provisions of Section 409A, each separately
identified amount to which Executive is entitled shall be treated as a separate
payment.  The time or schedule of any payment or amount scheduled to be paid
pursuant to the terms of this Agreement may not be accelerated except as
otherwise permitted under Section 409A.  Furthermore, if any payments are to be
made within a specified period of time or during a calendar year, the date of
such payment shall be in the sole discretion of the Company.


Payment or reimbursement of expenses incurred by Executive pursuant to this
Agreement shall be made promptly and in no event later than the earlier of: (i)
December 31st of the year following the year in which such expenses were
incurred or (ii) 15 days following the date on which Executive submits such
amount to the Company for payment, and the amount of such expenses eligible for
payment or reimbursement, or in-kind benefits provided, in any year shall not
affect the amount of such expenses eligible for payment or reimbursement, or
in-kind benefits to be provided, in any other year, except for any limit on the
amount of expenses that may be reimbursed under an arrangement described in
Section 105(b) of the Code.  Additionally, any right to expense reimbursement or
in-kind benefits shall not be subject to liquidation or exchange for another
benefit.


[remainder of page intentionally left blank; signatures appear on following
page(s)]
 
 
12

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute this Agreement, and Executive has placed his signature hereon, effective
as of the first date above.
 

 
COMPANY:


FAR EAST ENERGY CORPORATION
         
 
By:
/s/ Bruce N. Huff      
Bruce N. Huff
      Chief Financial Officer                     EXECUTIVE:               /s/
Michael R. McElwrath    
Michael R. McElwrath
 

 
 
13

--------------------------------------------------------------------------------

 